Citation Nr: 1525173	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-23 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970, including service in the Republic of Vietnam from April 1969 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a February 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets additional delay with respect to the Veteran's claim for TDIU, the Board finds that additional development is necessary prior to adjudication of the claim.  

The Veteran is service-connected for diabetes mellitus type II, bilateral diabetic retinopathy, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, bilateral hearing loss, and coronary artery disease and dilated cardiomyopathy.  He has a combined 90 percent disability rating, effective from October 28, 2008.  

This claim for a TDIU rating was filed on October 28, 2008.  The evidence shows that the Veteran was last employed in December 2008.  See March 2009 VA Form 21-8940.  His employer did not medically retire him.  The Veteran's post-service employment history includes working for a freezer company carrying supplies to and from the freezer, as a maintenance man, as a janitor, as a forklift operator, in a lumber yard, and most recently and extensively as a medical supply clerk (from 1991 to 2008).  See, e.g., February 1983 Veteran statement; June 2005 audiological VA evaluation report; June 2009 VA audiological evaluation report.  His educational history includes completion of the 11th grade but no high school degree.  See February 2015 video conference hearing.  

The record does not reflect that the Veteran has been provided a VA examination to address the aggregate impairment produced by his service connected disabilities, and the Veteran's impairment may have increased since his last examination 6 years ago.  A current VA examination should be scheduled.  

Further, any additional relevant VA treatment records should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran (including regarding treatment from Kaiser Permanente since February 2015), obtain any pertinent records and associate them with the claims file, including VA treatment records from the Bakersfield VA Medical Center dated since July 2014.    Any negative responses should be in writing and associated with the claims file.  

2. Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3. After completion of the development requested above, schedule the Veteran for an appropriate VA examination regarding his claim for a TDIU rating.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

The examiner should report all pertinent findings and opine as to the Veteran's current level of functioning and the impact of his service-connected disabilities on his daily activities and his ability to work, including what specific limitations the Veteran's disabilities would produce and what activities would be impacted.  

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  

4. Then readjudicate the claim on appeal.  If the benefit sought remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

